Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 4/6/2020 is accepted by the Examiner.
Based on telephone interview on July 29, 2022, with respect to amended claims 1, 12 and 14, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-20 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (John M. Bollinger, Reg No. 65,711), on July 29, 2022, without traverse.

           The amended claims 1, 12 and 14 as follows: 
          

           Claim 1. (Currently Amended) A method for facilitating the navigation of a distal end of a catheter with reference to images reflecting relative positions of the distal catheter end as the distal catheter end is displaced from the first location to the second location, the method comprising:
           displaying a series of images, each corresponding to a position of the distal catheter end at a successive time, as the distal catheter end is displaced from the first location to the second location based on a selected time increment, including: 
           sensing the location of the distal end of the catheter at one or more selected rates to produce location data of the catheter corresponding to a position Pi of the catheter distal end at a time Ti  for each time increment as the distal catheter end is displaced from the first location to the second location;  
           for each position Pi, processing the location data corresponding to the position Pi to respectively produce an image Ii reflecting the position of the distal catheter end at the time Ti; 
           and
           successively displaying each image Ii at a time equal to Ti + d seconds, where d is a visualization delay that includes the time spent to process the location data corresponding to the position Pi to produce the image Ii; and
           upon a condition that the catheter distal end is displaced to a selected interim location between the first and second locations, the processing of the location data corresponding to positions Pi to respectively produce images Ii reflecting the position of the distal catheter end at times Ti  is switched from being performed by a first process associated with a first visualization delay that produces serial images of catheter movement that have a first characteristic to a second process associated with a second different visualization delay that produces serial images of catheter movement that have a second different characteristic than the serial images produced by the first process, 
           wherein a process that produces images having heartbeat movement removed includes applying a Gaussian Filter.
           Claim 12. (Currently Amended) A method for facilitating the navigation of a distal end of a catheter  comprising:
           displaying a series of images, each corresponding to a position of the distal catheter end at a successive time increment, as the distal catheter end is displaced from the first location at a time T0 to the second location at a time T0+X seconds based on a selected time increment, including: 
           sensing the location of the distal end of the catheter at one or more selected rates to produce location data of the catheter corresponding to a position Pi of the catheter distal end at a time Ti  for each time increment from T0 to T0+X seconds;  
           for each position Pi, processing the location data corresponding to the position Pi to respectively produce an image Ii reflecting the position of the distal catheter end at the time Ti; and
           successively displaying each image Ii at a time equal to Ti + D, where D is a visualization delay that includes the time spent to process the location data corresponding to the position Pi to produce the image Ii; and
           upon a condition that the catheter distal end is displaced to a selected interim location at a time T0+(X-Y) seconds between the first and second locations, wherein X-Y represents a difference between X seconds and Y seconds at the selected interim location between the first location at the time T0 to the second location at the time T0+X seconds, the processing of the location data corresponding to positions Pi to respectively produce images Ii reflecting the position of the distal catheter end at times Ti  for each Ti from T0 to T0+(X-Y) seconds is switched from being performed by a first process associated with a first visualization delay that produces serial images of catheter movement that have a first characteristic to a second process associated with a second different visualization delay that produces serial images of catheter movement that have a second different characteristic to produce images Ii corresponding to positions Pi reflecting the position of the distal catheter end at time Ti  for each Ti from T0+(X-Y) seconds to T0+X seconds, 
           wherein a process that produces images having heartbeat movement removed includes applying a Gaussian Filter.
           Claim 14. (Currently Amended) An apparatus for facilitating the navigation of a distal end of a catheter  comprising:
           a monitor configured to display a series of images, each corresponding to a position of the distal catheter end at a successive time, as the distal catheter end is displaced from the first location to the second location based on a selected time increment;
           sensors configured to sense the location of the distal end of the catheter at one or more selected rates to produce location data of the catheter corresponding to a position Pi of the catheter distal end at a time Ti  for each time increment as the distal catheter end is displaced from the first location to the second location;  
           a processor coupled to the sensors and the monitor and configured to process, for each position Pi, the location data corresponding to the position Pi to respectively produce an image Ii reflecting the position of the distal catheter end at the time Ti, such that each image Ii is successively displayed at a time equal to Ti + d seconds, where d is a visualization delay that includes the time spent to process the location data corresponding to the position Pi to produce the image Ii; and
           the processor configured to be able to switch the processing of the respective location data from being performed by a first process associated with a first visualization delay that produces serial images of catheter movement that have a predetermined characteristic to a second process associated with a second different visualization delay that produces serial images of catheter movement that have a different characteristic such that:
           upon a condition that the catheter distal end is displaced to a selected interim location between the first and second locations, the processing of the location data corresponding to positions Pi to respectively produce images Ii reflecting the position of the distal catheter end at times Ti  is switchable from being performed by the first process to being performed by the second process, 
           wherein a process that produces images having heartbeat movement removed includes applying a Gaussian Filter.

                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to systems are provided for facilitating the navigation of a catheter between first and second locations within a subject based on display of serial images corresponding to positions of the catheter at successive incremental times.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 12 and 14, the closest prior art of record (Olson and Cohen), Olson reference is directed to a control system for user-guided robotic control of a medical device and includes an electronic control unit, a computer-readable memory coupled to the ECU, and a visualization system configured to provide a view of an anatomical model, and Cohen reference is directed to apparatus and methods are described for use with a tool that is inserted into a portion of a body of a subject that undergoes cyclic motion. But neither Olson nor Cohen teach or suggest, among other things, “the catheter distal end is displaced to a selected interim location between the first and second locations, the processing of the location data corresponding to positions Pi to respectively produce images Ii reflecting the position of the distal catheter end at times Ti  is “switched” from being performed by a first process associated with a first visualization delay that produces serial images of catheter movement that have a first characteristic to a second process associated with a “second different visualization delay” that produces serial images of catheter movement that have a second different characteristic than the serial images produced by the first process, wherein a process that produces images having heartbeat movement removed includes applying a Gaussian Filter”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Olson and Cohen) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
July 31, 2022